Case 2:21-cv-03503-FLA-KS Document 8-1 Filed 05/28/21 Page 1 of 5 Page ID #:138




  1 Matthew Borden, Esq. (SBN: 214323)
          borden@braunhagey.com
  2 David H. Kwasniewski, Esq. (SBN: 281985)
          kwasniewski@braunhagey.com
  3 BRAUNHAGEY & BORDEN LLP
      351 California Street, 10th Floor
  4 San Francisco, CA 94104
      Telephone: (415) 599-0210
  5 Facsimile: (415) 599-0210

  6 Attorneys for Defendant
      Ancient Brands, LLC
  7

  8                           UNITED STATES DISTRICT COURT
  9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10                                      WESTERN DIVISION
 11

 12

 13 SHANE WINKELBAUER, individually,                  Case No. 2:21-cv-03503-FLA-KS
    and on behalf of all others similarly
 14 situated,
                                                      DECLARATION OF MATTHEW
                                                      BORDEN IN SUPPORT OF
 15                         Plaintiff,                DEFENDANT ANCIENT
                                                      BRANDS, LLC’S OBJECTION
 16             -against-                             TO PLAINTIFF’S REQUEST
                                                      FOR DISMISSAL WITHOUT
 17 ANCIENT BRANDS, LLC, and DOES 1-
                                                      PREJUDICE AND REQUEST
      10, inclusive,                                  FOR ORDER TO SHOW CAUSE
 18                                                   Hon. Fernando L. Aenlle-Rocha
                            Defendant.
 19                                                   Complaint Filed: March 16, 2021
                                                      Removed: April 23, 2021
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                                  Case No: 2:21-cv-03503-FLA-KS
         BORDEN DECL. ISO OBJECTION TO DISMISSAL WITHOUT PREJUDICE AND REQUEST FOR OSC
Case 2:21-cv-03503-FLA-KS Document 8-1 Filed 05/28/21 Page 2 of 5 Page ID #:139




  1        I, Matthew Borden, declare:
  2        1.     I am licensed to practice before this Court and am counsel of record for
  3 Defendant Ancient Brands, LLC (“Ancient Brands”) in this action. The following

  4 matters are known to me. If called upon as a witness in this case, I could and would

  5 testify competently to the matters set forth herein.

  6        2.     Attached as Exhibit 1 is a true and correct copy of a letter from Zach
  7 Chrzan, Esq. to Ancient Brands, dated June 10, 2020.

  8        3.     Attached as Exhibit 2 is a true and correct copy of a letter from Zach
  9 Chrzan, Esq. to Ancient Brands, dated September 11, 2020.

 10        4.     Attached as Exhibit 3 is a true and correct copy of a letter from my
 11 office to Zach Chrzan, Esq., dated November 4, 2020.

 12        5.     Attached as Exhibit 4 is a true and correct copy of a letter from Zach
 13 Chrzan, Esq. to Ancient Brands, dated March 15, 2021.

 14        6.     Attached as Exhibit 5 is a true and correct copy of search results from
 15 the Courthouse News, run by my office.

 16        7.     Our firm BraunHagey & Borden, LLP (“BHB”) is a 30-lawyer boutique
 17 headquartered in San Francisco that routinely handles high profile, complex litigation

 18 involving unfair competition, and other commercial matters. We regularly appear

 19 before federal and state courts throughout the country to defend and prosecute claims

 20 involving a variety of business issues. Our clients run from Fortune 500 Companies

 21 to small businesses and encompass many different types of industries. We have

 22 successfully litigated and arbitrated disputes exceeding many billions of dollars.

 23        8.     In addition to complex commercial litigation, we also handle significant
 24 pro bono and impact litigation assignments. Every time we have petitioned a court

 25 for our fees in such matters, they have been approved.

 26        9.     Most of our clients, including Ancient Brands, pay for our firm’s
 27 services on an hourly basis. Our rates increase on a yearly basis. The rates given

 28 below are the firm’s 2021 rates. Our firm’s 2020 rates were recently approved by the

                                              1                  Case No: 2:21-cv-03503-FLA-KS
        BORDEN DECL. ISO OBJECTION TO DISMISSAL WITHOUT PREJUDICE AND REQUEST FOR OSC
Case 2:21-cv-03503-FLA-KS Document 8-1 Filed 05/28/21 Page 3 of 5 Page ID #:140




  1 Honorable Edward J. Davila in the Northern District of California in the matter of

  2 Optronics Technology, Inc. v. Ningbo Sunny, et al., No. C 16-6370 EJD (N.D. Cal.),

  3 in which we obtained a jury verdict exceeding $54 million.

  4        10.    Our firm’s past rates have been approved in decisions issued by
  5 numerous courts, including the Ninth Circuit in Walker v. B&G Foods, Inc., et al.,

  6 Case No. 16-15349 (9th Cir., Jul. 20, 2017), District Courts in this State, e.g., Hill v.

  7 Robert’s Am. Gourmet Food, Inc., No. C 13-80166 EDL (N.D. Cal.), and Hunt v.

  8 Sunny Delight Beverages Co., 18-cv-00557-JLS-DFM (C.D. Cal.), Dkt. No. 69. Our

  9 past rates have also been approved by California state courts. See, e.g., Davis v. AG

 10 Seal Beach, LLC, et al., Case No. BC468346 (Los Angeles Super. Ct.).

 11        11.    I have personal knowledge of the rates charged and used in client
 12 pitches by other law firms in the Bay Area. Although our base pay for associates

 13 exceeds the “Cravath Scale,” i.e., the standard lockstep rates paid by big firms, the

 14 rates that BHB charges its clients, and the rates paid by Ancient Brands for the work

 15 done at trial and in this motion, are substantially lower than the rates charged by the

 16 big firms and boutiques where our lawyers, including myself, previously practiced,

 17 e.g., Morrison & Foerster, LLP, Quinn Emanuel Urquhart & Sullivan LLP, Latham

 18 & Watkins, LLP, Keker & Van Nest LLP, and Munger, Tolles & Olson, LLP to

 19 name a few.

 20        12.    After law school, I clerked for the Honorable William Alsup in the
 21 United States District Court for the Northern District of California. I practiced at

 22 Morrison & Foerster LLP before co-founding BHB. I have tried cases in state and

 23 federal court and successfully argued appeals before the Ninth Circuit, the Federal

 24 Circuit and the California Courts of Appeal. I have successfully represented Fortune

 25 500 companies, private equity funds, financial institutions, and foreign governments

 26 in billion-dollar lawsuits and other high-stakes litigation (some of my former clients

 27 include Bank of America, Kyocera Corp., Wells Fargo Bank, and the Government of

 28 Egypt). I have also successfully prosecuted high-stakes litigation against similar

                                              2                  Case No: 2:21-cv-03503-FLA-KS
        BORDEN DECL. ISO OBJECTION TO DISMISSAL WITHOUT PREJUDICE AND REQUEST FOR OSC
Case 2:21-cv-03503-FLA-KS Document 8-1 Filed 05/28/21 Page 4 of 5 Page ID #:141




  1 entities, such as BNY Mellon, Deloitte & Touche, Mizuho Bank, Shinsei Bank,

  2 Citibank, National City Bank, and the Government of Japan. My standard billing

  3 rate for 2021 is $915/hour.

  4        13.    I spent at least 5.7 efficient billable hours analyzing the pleading in this
  5 case, directing the preparation of the notice of removal and reviewing the notice of

  6 removal, preparing the objection to plaintiff’s dismissal without prejudice and

  7 request for an order to show cause, reviewing our firm’s billing records, and

  8 preparing this declaration.

  9        14.    David Kwasniewski graduated Cornell Law School magna cum laude in
 10 2011 and was Articles Editor of the Cornell Law Review. Following law school, he

 11 clerked for the Honorable Chief Judge Curtis V. Gómez in the District of the Virgin

 12 Islands. Mr. Kwasniewski has handled numerous high-stakes intellectual property

 13 cases and consumer class actions. His standard billing rate in 2021 is $675/hour. He

 14 spent at least 4.3 efficient billable hours preparing Ancient Brands’ objection to

 15 plaintiff’s dismissal with prejudice, analyzing the claims in this matter, preparing the

 16 notice of removal, and preparing correspondence with Plaintiff’s lawyers. We have

 17 had at least an additional 21 efficient billable hours in associate time spent on

 18 researching Plaintiff’s claims, the notice of removal and the legal standard for this

 19 objection, and drafting the notice of removal and this objection, at our standard 2021

 20 rates, totaling $14,715 in additional fees. I have exercised billing judgment in

 21 reviewing the fees set forth in this declaration.

 22        15.    To date, Ancient Brands has incurred at least $22,293 in legal fees as a
 23 result of this action being filed. These fees do not include any time spent responding

 24 to the demand letter Plaintiff’s lawyers sent, allegedly on behalf of Brianna Barrett.

 25

 26

 27

 28

                                              3                  Case No: 2:21-cv-03503-FLA-KS
        BORDEN DECL. ISO OBJECTION TO DISMISSAL WITHOUT PREJUDICE AND REQUEST FOR OSC
Case 2:21-cv-03503-FLA-KS Document 8-1 Filed 05/28/21 Page 5 of 5 Page ID #:142




  1        I declare under penalty of perjury under the laws of the United States that the
  2 foregoing is true and correct to the best of my knowledge.

  3

  4 Executed on: May 28, 2021                      By:    /s/ Matthew Borden
                                                          Matthew Borden
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              4                  Case No: 2:21-cv-03503-FLA-KS
        BORDEN DECL. ISO OBJECTION TO DISMISSAL WITHOUT PREJUDICE AND REQUEST FOR OSC
